Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The instant Office action is made a Final rejection in response to the amendments filed on 07/28/2021, wherein Claim 1 was amended. New ground of rejection relies on a new interpretation as necessitated by amendment. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 2 are being rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka Yoshio (JP-2005002457A, hereinafter "Yoshio", Translation provided) of Keiji Mase (US 2012/0043044, hereinafter "Mase").
Regarding claim 1, Yoshio discloses a method of treating a surface of a mold (See Product to be Treated Line 38, Pag. 4) comprising; a preliminary treatment process(Yoshio, Translation Pag. 4; “pretreatment method”) of dry-ejecting  carbide powder against the surface of the mold (Yoshio, Translation Pag. 4; “carbide powder into the surface”), so as to cause elemental carbon present within the carbide powder to be diffused into the surface of the mold(Yoshio, Translation Pag. 4; “carbon elements in carbide powder applied to the vicinity of the surface”) and prepare the surface of the mold (Product to be treated; Line 38, Yoshio, Translation Pag. 4), the carbide powder having particle diameters not larger than those of a 220 grit particle distribution as defined by JIS R6001 (Same particle size stablished in Yoshio, Translation Pag. 4) and the carbide powder being dry-ejected at an ejection pressure of 0.2 MPa or greater; (Same ejection pressure in Yoshio, Translation Pag. 4).
Following the preliminary treatment process, an after treatment process (See Page 9 Line 7) of dry-ejecting a spherical powder against the surface of the mold after treatment by the preliminary treatment process to cause the spherical powder to impact the surface of the mold (“After the base material pretreatment, the surface after the base material pretreatment was lightly polished by blasting (Dry ejecting) silica beads (spherical powder)” Page 9 Line 7)
Regarding Claim 1 Yoshio is does not explicitly disclose the shape being angular and that the after treatment process forms circular arc shaped depressions in the mold surface, the spherical powder having a hardness not less than the hardness of a base material of metal of the mold and particle diameters not larger than those of a 220 grit particle distribution as defined by JIS R6001 (1987) and being dry-ejected at an ejection pressure of 0.2 MPa or greater. 
Regarding the shape being angular the Examiner takes Official notice that fact that it is old and well known in the abrading art that silicon carbide is commonly available from suppliers having an angular shape. Therefore it would have been obvious before the effective filling date of the claimed invention to have the SiC to have an angular shape, in order to use a commonly available SiC, and since it is known that angular shaped SiC is commonly used for blasting or dry ejecting, and thus would yield predictable results of producing the desired surface treatment; further there are reasonable expectations of success (see Non-Patent Literature cited in the previous Office action, for evidence).
Regarding Claim 1, similar to Yoshio, the prior art to Mase teaches an after treatment process of dry-ejecting (blasting, ¶55) a spherical powder (¶56) against the surface of the mold (¶60) after treatment by the preliminary treatment so as to cause the spherical powder (spherical abrasive, ¶58) to impact (collide, ¶60) the surface of the mold; and Mase explicitly teaches that this treatment forms circular arc shaped depressions (hemispherical recesses, Fig 1B) in the mold surface (¶60 - Fig. 1B), the although the hardness values are not explicitly expressed by the reference, this is implicitly taught, since in order to be able to perform plastic deformation on the surface the particles must be harder than the surface of the mold) and particle diameters not larger than those of a 220 grit particle distribution as defined by JIS R6001 (1987) (Example 1 – discloses particle diameters not larger than range defined by JIS R6001 - 58μm) and being dry-ejected (blasted) at an ejection pressure of 0.2 MPa or greater (Example 1). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the after treatment method from Yoshio to incorporate the teachings of Mase’s after treatment (second blasting, ¶55) to form circular arc shaped depressions (hemispherical recesses, ¶56) as it allows the demolding agent to flow into the recesses and improves demoldability as disclosed by Mase (¶72).
Regarding Claim 2, Yoshio as modified discloses the method of claim 1.  However, Yoshio as does not explicitly disclose wherein the mold is a mold for molding a resin. It is first noted that the recitation of “is a mold for molding a resin” is not an active step.  Furthermore, even if it is amended to be an active step, applicant should revise the claim, because claim 1 is directed to a method of treating a surface of a mold, and not a method for using the mold.
In order to advance prosecution, it is noted that although Yoshio does not explicitly disclose the mold being used for molding a resin, the modified of Yoshio as modified would be capable of being used or this intended purpose, because of the surface treatment of Yoshio as modified (see ¶43-45 of Mase).  Assuming arguendo, applicant does not agree that Yoshio as modified would be capable of being use as intended in the claim, the following is presented.   
The prior art to Mase teaches the method wherein the mold is a mold for molding a resin (¶44); and explicitly points out that the surface treatment is effective for surface treatment of a mold that is ¶45).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the method for surface treatment of Yoshio as modified with a mold for resin as taught by Mase, since the surface treatment will allow for effective molding of resin (¶45 of Mase).  
Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection relies on a combination of references different to the one applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  These new grounds of rejection are necessitated by amendment, since the amended claim now requires that the after treatment step is performed immediately after the pre-treatment.
Regarding the pre-treatment, as written in the rejection above the argument about the angular shape of the carbide powder is considered known in the art as the carbide powder is commonly described as being angular as explained in the official notice above and is commonly used for blasting or dry ejecting not limited to be only a “polishing technique” as argued, furthermore the first blasting media chart table presented in the NPL (Ref U, cited in the previous Office action) has angular silicon carbide as being applied to surface preparation. Thus, the pretreatment of Yoshio can have angular carbide powder. 
Regarding the argument about the carbide powder of Yoshio being ejected as carbon source, the present invention also claims the same process under the pretreatment step, Yoshio in Page 4 discloses that “the carbon elements in the carbide powder are applied to the vicinity of the surface of the product to be treated” meeting the claimed limitation of “as to cause elemental carbon present within the carbide powder to be diffused into the surface of the mold” of the present invention thus the present invention also ejects the carbide powder as a carbon source. 
Regarding the purpose of the present invention to “prepare the surface of the mold”, the pretreatment method disclosed by Yoshio utilizes is the same method as the present invention, as it has the same claimed steps and the product to be treated includes a mold (See page 4 of Yoshio), therefore Yoshio’s pretreatment prepares the surface of a mold. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628.  The examiner can normally be reached on Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723